DETAILED ACTION
	This action is responsive to the following communication: the response filed 6/16/2022.  The changes and remarks disclosed therein have been considered.
	Claim(s) status: 3, 10, and 17 are cancelled; 1-2, 4-9, 11-16, and 18-20 are pending.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-2, 5-9, 13, 15-16, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shimura et al. (US 2019/0088342 ‒hereinafter Shimura) in view of Kasai et al. (US 2018/0247695 ‒hereinafter Kasai).


	
Regarding claim 1, Shimura discloses a semiconductor storage device, comprising:
a memory cell (MT; fig. 3) connected to a word line (WL; fig. 3); and
a control circuit (24; fig. 2) configured to execute a write operation (para 0032) that repeats a program loop (fig. 19) including a program operation (para 0166) of applying a program voltage (VPGM; fig. 19) to the word line and a verification operation (S202; fig. 17) of applying a first verify voltage and then a second verify voltage (applying a plurality of verify voltages VCG, i.e. more than one, essentially includes a first verify voltage and then a second verify voltage; para 0154, 0164) to the word line after the program operation (S201; fig. 17), 
wherein the control circuit is configured to, during the write operation, increase (i.e. by a Δ voltage) the program voltage by a first amount (ΔVPGM1; fig. 19) each time the program loop is repeated (the program loops is repeated five times; fig. 19), 
interrupt the write operation of an interrupted program loop (Suspend; fig. 19), and then resume the write operation (para 0165),
after the write operation is resumed (Yes S208, resume command received; fig. 17), change the increase (i.e. the Δ voltage) in the program voltage from the first amount to a second amount (after Suspend, the Δ voltage changed from the first amount ΔVPGM1 to a second amount ΔVPGM2; fig. 19), the second amount being is a positive number smaller than the first amount (para 0165).
Shimura does not expressly disclose interrupt the write operation between application of the first verify voltage and application of the second verify voltage.
Kasai discloses interrupt the write operation (S104; fig. 24) between application of the first verify voltage (first verify voltage applied in a partial verify S120; para 0263) and application of the second verify voltage (after the partial verify S120, the write operation is interrupted S104, and second verify voltage applied S111; fig. 24).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to recognize that the device of Shimura is modifiable as taught by Kasai for the purpose of improving the reliability of data accessing schemes by reducing disturbances and error due to over-programming (para 0280-0281 of Kasai).

Regarding claim 2, Shimura discloses the semiconductor storage device, wherein the control circuit, after the write operation is resumed, increases the program voltage by the second amount each time the program loop is repeated in the write operation up to n times (where n is an integer greater than 1) (i.e. n=3; fig. 19).

Regarding claim 5, Shimura discloses the semiconductor storage device, wherein the control circuit, after the write operation is resumed, increases the program voltage by the second amount in all the program operations of the write operation that are carried out after resuming the write operation (i.e. all of three program loops n=3, carried out after resuming the write operation; fig. 19).

Regarding claim 6, Shimura discloses a semiconductor storage device, comprising:
a memory cell (MT; fig. 3) connected to a word line (WL; fig. 3); and
a control circuit (24; fig. 2) configured to execute a write operation (para 0032) that repeats a program loop (fig. 16) including a program operation (para 0153) of applying a program voltage (VPGM; fig. 16) to the word line and a verification operation (S202; fig. 15) of applying a first verify voltage and then a second verify voltage (applying a plurality of verify voltages VCG, i.e. more than one, essentially includes a first verify voltage and then a second verify voltage; para 0154) to the word line after the program operation (S201; fig. 15), 
 wherein the control circuit is configured to, during the write operation increase (i.e. by a Δ voltage) the program voltage by a first amount (ΔVPGM; fig. 16) for each program loop, 
interrupt the write operation of an interrupted program loop (Suspend; fig. 16), and
execute a first operation (S207; fig. 15, para 0157) while the write operation is interrupted (i.e. while the write is between suspend and resume; fig. 15), resume the write operation (para 0158-0159), and
after the write operation is resumed (Yes S208, resume command received; fig. 15), changes the increase (i.e. the Δ voltage) in the program voltage from the first amount to a second amount (the Δ voltage changed from the first amount ΔVPGM to a lower amount S209 immediately after resumed; fig. 15, 16) smaller than the first amount (para 0158), when the first operation satisfies a condition (i.e. a condition in which the first operation completes execution; para 0091).
Shimura does not expressly disclose interrupt the write operation between application of the first verify voltage and application of the second verify voltage.
Kasai discloses interrupt the write operation (S104; fig. 24) between application of the first verify voltage (first verify voltage applied in a partial verify S120; para 0263) and application of the second verify voltage (after the partial verify S120, the write operation is interrupted S104, and second verify voltage applied S111; fig. 24).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to recognize that the device of Shimura is modifiable as taught by Kasai for the purpose of improving the reliability of data accessing schemes by reducing disturbances and error due to over-programming (para 0280-0281 of Kasai).

Regarding claim 7, Shimura discloses the semiconductor storage device, wherein the second amount is 0 (para 0159).

Regarding claim 8, Shimura discloses the semiconductor storage device, wherein the second amount is a positive number (para 0159).

Regarding claim 9, Shimura discloses the semiconductor storage device, wherein the control circuit, after the write operation is resumed, increases the program voltage by the second amount in all the program operations of the write operation that are carried out after resuming the write operation (fig. 16).

Regarding claim 13, Shimura discloses the semiconductor storage device, wherein the first operation satisfies the condition, when the first operation is associated with a predetermined command from a memory controller (para 0034, 0091).

Regarding claim 15, Shimura discloses a method of executing a write operation (para 0032) in a semiconductor storage device including a memory cell (MT; fig. 3) connected to a word line (WL; fig. 3), said method comprising:
repeating a program loop (fig. 19) including a program operation (para 0166) during which a program voltage (VPGM; fig. 19) is applied to the word line and a verification operation (S202; fig. 17) during which a first verify voltage and then a second verify voltage (applying a plurality of verify voltages VCG, i.e. more than one, essentially includes a first verify voltage and then a second verify voltage; para 0154, 0164) are applied to the word line after the program operation (S201; fig. 17), the write operation including:
increasing the program voltage (i.e. by a Δ voltage) by a first amount (ΔVPGM1; fig. 19) each time the program loop is repeated (the program loops is repeated five times; fig. 19), 
interrupting the write operation of an interrupted program loop (Suspend; fig. 19), resuming the write operation (para 0165), and
after the write operation is resumed (Yes S208, resume command received; fig. 17), changing the increase (i.e. the Δ voltage) in the program voltage from the first amount to a second amount (after Suspend, the Δ voltage changed from the first amount ΔVPGM1 to a second amount ΔVPGM2; fig. 19), the second amount being a positive number smaller than the first amount (para 0165).
Shimura does not expressly disclose interrupting the write operation between application of the first verify voltage and application of the second verify voltage.
Kasai discloses interrupting the write operation (S104; fig. 24) between application of the first verify voltage (first verify voltage applied in a partial verify S120; para 0263) and application of the second verify voltage (after the partial verify S120, the write operation is interrupted S104, and second verify voltage applied S111; fig. 24).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to recognize that the device of Shimura is modifiable as taught by Kasai for the purpose of improving the reliability of data accessing schemes by reducing disturbances and error due to over-programming (para 0280-0281 of Kasai).

Regarding claim 16, Shimura discloses the method, wherein after the write operation is resumed, the program voltage is increased by the second amount each time the program loop is repeated in the write operation up to n times (where n is an integer greater than 1) (i.e. n=3; fig. 19).

Regarding claim 19, Shimura discloses the method, wherein after the write operation is resumed, the program voltage is increased by the second amount in all the program operations of the write operation that are carried out after resuming the write operation (i.e. all of three program loops n=3 carried out after resuming the write operation; fig. 19).

Claim(s) 4, 11, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shimura et al. (US 2019/0088342 ‒hereinafter Shimura) in view of Kasai et al. (US 2018/0247695 ‒hereinafter Kasai), and further in view of Lee et al. (US 2018/0151237 ‒hereinafter Lee).

Regarding claim 4, Shimura, as modified, does not expressly disclose the semiconductor storage device, wherein the control circuit determines that a first time period during which the write operation is interrupted is longer than a threshold time period.
Lee discloses a control circuit determines that a first time period (tResume; fig. 9) during which the write operation is interrupted (para 0076) is longer (Yes S940; fig. 9) than a threshold time period (tR1; fig. 9).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to recognize that the device of Shimura is further modifiable as taught by Lee for the purpose of improving the overall reliability of the device by controlling a resume operation when programming is interrupted, which may disturb a program threshold voltage distribution (para 0005, 0071 of Lee).

Regarding claim 11, Shimura, as modified, does not expressly disclose the semiconductor storage device, wherein the control circuit determines that a first time period during which the write operation is terminated is longer than a threshold time period.
Lee discloses a control circuit determines that a first period (tResume; fig. 9) during which the write operation is terminated (program operation for PGM1_a at S910 terminated when program operation for PGM2 at S970 begins; fig. 9) is longer (Yes S940; fig. 9) than a threshold time period (tR1; fig. 9).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to recognize that the device of Shimura is further modifiable as taught by Lee for the purpose of improving the overall reliability of the device by controlling a resume operation when programming is interrupted, which may disturb a program threshold voltage distribution (para 0005, 0071 of Lee).

Regarding claim 18, Shimura, as modified, does not expressly disclose the method, further comprising: 
determining that a first time period during which the write operation is interrupted is longer than a threshold time period.
Lee discloses a control circuit determines that a first period (tResume; fig. 9) during which the write operation is interrupted (para 0076) is longer (Yes S940; fig. 9) than a threshold time period (tR1; fig. 9).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to recognize that the device of Shimura is further modifiable as taught by Lee for the purpose of improving the overall reliability of the device by controlling a resume operation when programming is interrupted, which may disturb a program threshold voltage distribution (para 0005, 0071 of Lee).

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shimura et al. (US 2019/0088342 ‒hereinafter Shimura) in view of Kasai et al. (US 2018/0247695 ‒hereinafter Kasai), in view of Lee et al. (US 2018/0151237 ‒hereinafter Lee), and further in view of Zang et al. (US 2016/0313946 ‒hereinafter Zang)

Regarding claim 12, Shimura discloses the semiconductor storage device, wherein the first operation satisfies the condition (fig. 15).
Shimura, as modified, does not expressly disclose when a number of times of the first operation executed during the first time period exceeds a threshold number.
Zang discloses the number of times of the first operation executed during the first period exceeds a threshold number (i.e. a maximum number of reads; para 0057).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to recognize that the device of Shimura is further modifiable as taught by Zang for the purpose of facilitating data accessing schemes by reducing read latency which may degrade the overall system performance (para 0052-0053 of Zang).

Claim(s) 14 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shimura et al. (US 2019/0088342 ‒hereinafter Shimura) in view of Kasai et al. (US 2018/0247695 ‒hereinafter Kasai), and further in view of Lee et al. (US 2019/0171360 ‒hereinafter Lee).

Regarding claim 14, Shimura discloses the semiconductor storage device, wherein the first operation satisfies the condition (fig. 15; para 0091).
Shimura, as modified, does not expressly disclose when a temperature of the semiconductor storage device during execution of the first operation exceeds a threshold temperature.
Lee discloses when a temperature (TEMPERATURE; fig. 15A) of the semiconductor storage device during execution of the first operation exceeds a threshold temperature (exceeds a reference temperature; fig. 15A).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to recognize that the device of Shimura is further modifiable as taught by Lee for the purpose of improving the reliability of data accessing schemes when programming operations are interrupted (para 0063 of Lee).

Regarding claim 20, Shimura, as modified, does not expressly disclose the method, further comprising:
determining that a temperature of the semiconductor storage device while the write operation is interrupted exceeds a threshold temperature.
Lee discloses determining that a temperature (TEMPERATURE; fig. 15A) of the semiconductor storage device while the write operation is interrupted exceeds a threshold temperature (exceeds a reference temperature; fig. 15A).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to recognize that the device of Shimura is further modifiable as taught by Lee for the purpose of improving the reliability of data accessing schemes when programming operations are interrupted (para 0063 of Lee).

Response to Arguments
Applicant’s arguments with respect to the pending claim(s) above have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UYEN SMET whose telephone number is 571-272-2267           (fax 571-273-2267).  The examiner can normally be reached on Monday-Friday, 8:30 AM - 4:30 PM Eastern. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on 571-272-1869.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

                                                                                           /UYEN SMET/
                                                                                 	Primary Examiner, Art Unit 2824______